DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/27/2021 has been entered. Applicant’s amendments to the claims have overcome the objection to claim 14 indicated in the Non-Final Action mailed 06/25/2021, as well as the 35 USC 112(b) rejection, and the 35 USC 103 rejections previously set forth in the Non-Final Office Action mailed 06/25/2021.
Claims Status
	Claims 1 – 21 remain pending
	Claims 1 and 14 are amended
	In view of the amendment filed on 09/27/2021, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

	New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 6, 9 – 11 and 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al. (US PGPub. No. 20170073270 A1; Shao), in view of SANDBERG et al. (US PGPub. 2017/0036372 A1; Sandberg), and further in view of KOU, SEIKO (JP-02137782-A, with machine English translation; Kou).
Regarding claim 1, Shao discloses a method of producing a wet-cast slag-based concrete product (“slag-bonded block,” [0189]) comprising steps of: 
1) providing a slag-based binder (steel slag as binder; [0096 and 0189]), an aggregate and water (e.g., see Table 2 and [0101-0102]) – Shao’s [0189] discloses inter alia; “Steel slag was the only binder used in the production of a block where expanded slag aggregate was used as aggregate”; 

3) a) casting and/or placing (step 120) the concrete by transferring – Shao’s [0103] discloses inter alia, “At step 120, the mixture of steel slag and granular material may be molded or precast,” 
and/or consolidating the non-zero-slump concrete composition into an air-tight mould (see chamber in Fig. 2; [0105] discloses the molded or precast mixture is placed in a chamber which injects a gaseous source of CO2 and is capable in determining the amount of CO-2 consume by the mixture in order to replenish with more CO2. Hence, under the broadest reasonable interpretation, the chamber is construed as being “air-tight,”  in view of the fact of the need to know/control the amount of CO-2 consumed/injected), wherein 
said air-tight mould comprises at least one gas pipe (see Fig. 2) – Shao’s [0105] discloses, “A source of CO2 gas 216 is warmed by a heater 224 to ambient temperature and injected into the chamber 208 under pressure,”
4) pre-conditioning (step 308) the concrete composition with at least one of i) air flow, if one of options 3a) or 3b) is selected, Shao’s [0138] discloses, “According to one 
to produce a pre-conditioned slag-based intermediate comprising a - 29 -SWA0559USC second water to slag-based binder ratio by weight that is less than the first water to slag-based binder ratio by weight – Shao’s [0137] discloses, “At step 308, the amount of water in the steel slag and aggregate mixture is reduced to a second water-to-slag ratio. The second water-to-slag ratio is less than the first water-to-slag ratio,” 
5) sealing the air-tight mould when the casting corresponds to casting step 3a) (see Fig. 2; as discussed above – [0105] discloses the molded or precast mixture is placed in a chamber, which injects a gaseous source of CO2 and is capable of determining the amount of CO-2 consumed by the mixture in order to replenish with more CO2. Hence, under the broadest reasonable interpretation, the chamber is construed as being “air-tight,”  in view of the fact of the need to know/control the amount of CO-2 consumed/injected),
6) curing (step 128) the pre-conditioned slag-based intermediate with a gas containing carbon dioxide a) from the at least one gas pipe when the casting corresponds to casting step 3a) ([0104]: “At step 128, the molded and compacted mixture of steel slag and granular material is cured with carbon dioxide. Curing causes activation of the mixture and also results in sequestration of the carbon dioxide within the mixture”), to produce a moulded wet-cast slag-based concrete product [0125], and 
7) demoulding the moulded wet-cast slag-based concrete product to provide the wet-cast slag-based concrete product [0125-26].



Nonetheless, Shao’s [0027] discloses the ratio could be higher, “According to exemplary methods for making building products described herein, the first water-to-slag ratio is at least about 0.2.”
In contrast, Shao’s method preconditions a precast body after demoulding. Although, Shao discloses in [0103], the mixture of steel slag and granular material could be molded. Additionally, Shao’s method utilizes airflow to precondition the molded material, but not from the same pipe feeding the CO2 to the curing chamber. 

In the same field of endeavor of methods and compositions for increasing stiffness of concrete mixes by carbonation (abstract), Sandberg discloses a method of carbonating a wet concrete mix (analogous to the claimed “workable non-zero-slump concrete composition”), having a mix design and to be used in an operation to produce a carbonated wet concrete mix, wherein the carbonated concrete mix has a desired stiffness and/or rate of stiffening that is greater than a stiffness and/or rate of stiffening of an uncarbonated concrete mix of the same mix design [0003]. 
Sandberg discloses cementitious/concrete mixtures often required to have sufficient flowability to be placed in a mold or form, and then that once placed, be able 
Furthermore, Sandberg discloses the method and concrete mix carbonated with a pre-determined dose of carbon dioxide decreases the length of time from molding/casting  to removal from the mold by at least 10-90% compared to the time for an uncarbonated mix of the same design, while the integrity and strength of the object remains within allowable limits, where the precast object could be a slab, pipe, retaining wall unit,  roof tile, flooring tile, cladding, structures for use in storing hazardous materials, for use for marine products such as floating dock, underwater infrastructure, etc. [0056].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao’s method of producing a wet-cast slag-based concrete product by mixing a slag-based binder, an aggregate and water to produce a workable non-zero-slump concrete composition, as taught by Sandberg, in which the demoulding happens after the curing of the pre-conditioned slag-based concrete product. 
One of ordinary skill would have been motivated to modify Shao’s concrete mix to produce a workable non-zero-slump concrete composition for the purpose of providing a concrete mixtures with sufficient flowability to be placed in a mold, and then 
In the same field of endeavor of curing methods for concrete parts or concrete structures and apparatuses thereof [0001], KOU discloses a method of curing a concrete part capable of reducing the curing time of not only concrete members but also concrete structures cast in place, while preventing the occurrence of the defects (p. 2, ll. 38-40), by supplying hot air or high-temperature steam containing steam from the supply means A or B to cure the concrete member 2 in the curing space 1, said curing space being provided prior to the main curing process (analogous to the claimed “preconditioning”), controlling the temperature and humidity in the curing space 1 to be lower than the main curing step (p. 2, ll. 43-49).  
KOU discloses pre-conditioning the concrete member composition within the mould with air flow from the at least one gas lance – p. 6, ll. 182-184 discloses, “The air thus heated and humidified, that is, hot air, is introduced into the curing space 1 through the circulation path 5 from the inlet 29 and is subjected to the curing of the concrete member 2 or the concrete structure 3.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg’s method so that the step of pre-conditioning the non-zero-slump concrete composition is done within the mould with an air flow from the gas inlet (29), as taught by Kou. 
One of ordinary skill in the art would have been motivated to pursue the modification to Shao/Sandberg’s method in view of the teachings of Kou for the purpose of proving Shao’s method with the benefits of reducing the curing time of not only 

Regarding claim 2, Shao/Sandberg/Kou discloses the method of claim 1, wherein the step of casting of the non-zero-slump concrete is free of pressing/compaction – Sandberg’s [0039] discloses, “there are operations in which it is desired to increase stiffness and/or rate of stiffening of the placed concrete but to keep viscosity at a level allowing placement of the concrete in the desired location and shape through simple pouring or pumping, without vibration of the concrete (analogous to the claimed pressing/compaction), which is the case in most ready-mix operations.”
Nonetheless, Shao’s [0103] discloses inter alia, “The molding and compacting may be applied to achieve the desired shape and dimensions of the building product. The amount of pressure applied in the compacting may vary depending on the type of granular material and the building product to be made. It was observed that a larger amount of pressure can contribute to higher compressive strength of the building product but resulted in lesser carbon uptake, thereby also limiting the compressive strength achieved. Accordingly, an amount of pressure less than about 20 MPa may be applied to allow satisfactory carbon uptake.
In view of Shao’s recognizing that an inversely proportional relation is observed between the compaction pressure and the carbon uptake capacity of the material [0103], thus recognizing that compaction pressure is a result-effective variable, which affects the amount of carbon uptake of the non-zero-slump concrete mixture. including only with the assistance of gravity.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the compaction pressure, including free of any pressure, in order to achieve a desired carbon uptake, as taught by Sandberg.  
One of ordinary skill in the art would have been motivated to modify Shao/Sandberg/Kou’s method to be free of pressing/compaction, as taught by Sandberg, for the purpose of increasing the carbon uptake capacity of the wet-cast slag-based concrete product, as taught by Shao. It is well established that the optimization of result-effective variable only require ordinary skill in the art, as per MPEP 2144.05.  

Regarding claim 5, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the slag-based binder is a mixed with at least one other binder selected from the group consisting of fly ash, calcinated shale, silica fume, zeolite, GGBF (Ground Granulated Blast Furnace) slag, limestone powder (e.g., Shao’s [0149]), hydraulic cements and non-hydraulic cements – Shao’s [0151] discloses, the steel slag is mixed with a silica-rich material, [0152] “The silica-rich material may include one or more of glass, fly ash, metakaoline, silica fume, zeolite and rice husk ash, or a combination thereof.”

Regarding claim 6, Shao/Sandberg/Kuo discloses the method of claim 5, wherein the slag is selected from the group consisting of a steel slag [0125], a stainless steel slag, a basic oxygen converter sludge, blast furnace sludge, a by-product of zinc, iron, copper production and combinations thereof – see Shao’s [0086].

Regarding claim 9, Shao/Sandberg/Kuo discloses the method of claim 1, wherein a cumulative calcium silicate content of the slag is at least 20 weight% - Shao’s [0015] discloses, “According to exemplary building products and methods for making building products described herein, the steel slag has a cumulative calcium silicate content of at least about 20%.”

Regarding claim 10, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the step of pre-conditioning is conducted to provide an increased porosity of at least 1 % of volume of the wet-cast slag-based concrete – Shao’s [0023] discloses, “According to exemplary methods for making building products described herein, applying the air flow increases porosity of the combined granular material and binder.”

Regarding claim 11, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the non-zero-slump concrete composition has a slump value in a range of 0mm to 115mm (see Sandberg’s Table 1).

Regarding claim 13, Shao/Sandberg/Kuo discloses method of claim 1, wherein the slag-based binder is steel slag [0086] selected from the group consisting of, electrical arc furnace (EAF) slag [0086], basic oxygen furnace (BOF) slag [0087], ladle slag [0029], slag and combinations thereof [0189].

Regarding claim 14, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the wet-cast slag-based concrete product is selected from the group consisting of precast (Shao’s [0011]), construction block (Shao’s [0126]), concrete pipes, box culverts, drainage products (water and wastewater aeration systems, septic tanks, water/sewage; Sandberg’s [0056]), paving slabs, floor slabs, traffic barriers (safety and site protection of road, airport and railroad transportation systems; Sandberg’s [0056]), walls, manholes (underwater infrastructure; Sandberg’s [0056]), retaining wall, pavers, tiles, see Sandberg’s [0056].


Regarding claim 15, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the wet-cast slag-based concrete comprises of a slag content of at least 5% by weight – Shao’s [0102] discloses, “The steel slag may be provided within the mixture of steel slag, granular material and water so that the steel slag constitutes at least 30% of the total mass of the mixture.”

Regarding claim 16, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the non-zero-slump concrete composition further comprises at least one of 

Regarding claim 18, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the curing of the pre-conditioned slag-based intermediate with the gas containing carbon dioxide is free of additional external sources of heat and/or energy –Although, Shao’s [0105] discloses, “Referring now to FIG. 2, therein illustrated is a schematic representation of an exemplary carbonation set-up 200. The steel slag and granular material mixture in the form of samples 204 to be cured is placed within a curing chamber 208. A source of CO2 gas 216 is warmed by a heater 224 to ambient temperature and injected into the chamber 208 under pressure,” Shao’s curing chamber is free of any external sources of heat and/or energy. 
Hence, construing Shao’s disclosure under the broadest reasonable interpretation, Shao teaches the curing of the pre-conditioned slag-based intermediate with the gas containing carbon dioxide is free of additional external sources of heat and/or energy.

Regarding claim 19, Shao/Sandberg/Kuo discloses the method of claim 1, wherein the gas containing carbon dioxide is a gas containing a concentration of CO2 of at least 5% by volume – Shao’s [0106] discloses, “The source CO2 gas 216 may be substantially pure CO2, such as 99.5% CO2 gas. However, it will be understood that in other exemplary embodiments, a gas having a lower concentration of CO2 may be used.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Sandberg and Kou, as applied to claim 1, and further in view of Atakan et al. (US PGPub. No. 20170102373 A; Atakan) and Huang et al. (WO 2018218609 A1; Huang, PGPub. No. 20200102713 A1 is being used as the literal translation of the WO 2018218609 A1 publication).
Regarding claim 3, Shao/Sandberg/Kou discloses the method of claim 1, except the method further comprising a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout, steel fiber reinforced cement mortar and/or cement paste, after said step of curing.
In the same field of endeavor of methods of controlling curing composite materials with CO2, Atakan discloses a drying/curing model pertaining to carbonation of non-hydraulic cement (e.g., cement that is not cured by the consumption of water in a chemical reaction, but rather is cured by reaction with carbon dioxide, CO2, in any of its forms, such as, by way of example, gaseous CO2 [0005], that interrelates the porosity of the concrete, filler and mortar elements and the time required for carbonation and or drying in the presence of carbon dioxide [0006]. Atakan discloses that the gas conditioning equipment allows for a process that controls, reduces or eliminates the rate-limiting steps associated with water removal during the curing of a composite material [0017]. Atakan’s [0031] discloses inter alia, 
“the invention relates to a gas flow subsystem, that comprises at least one of a valve, a flow regulator, a mass flow controller, a blower, and a gas delivery structure; the gas flow subsystem configured to provide a process gas comprising carbon dioxide as a reagent in fluid contact with a material to be cured by reaction with the carbon dioxide.”
Additionally, Atakan’s [0034] discloses, “the gas delivery structure is embedded in the material to be cured by reaction with the carbon dioxide.” For example, Atakan’s FIG. 7 shows an image of a sample 700 of composite material that was cured using flow in an interior circular channel 710, the sample 700 having a circular region 720 that has been cured, a rectangular peripheral region 730 that has been cured, and an uncured region 740 between the cured regions 720 and 730.  Atakan discloses, “This demonstrates the ability to cure the CCM from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220]. 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kou’s method by providing the air-tight mould with a gas delivery system having a pipe to feed the CO2, so as to be in fluid contact with the concrete material, as taught by Atakan. 
One would have been motivated to modify Shao/Sandberg/Kou’s method with the gas delivery system of Atakan having a pipe in fluid contact with the concrete material for the purpose of improving the curing capabilities of the method, since Atakan teaches his gas delivery system demonstrates the ability to cure the composite material from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220].
In the analogous field of endeavor of casting in place using geopolymeric concrete, Huang discloses a method of preparing a cast-in-place geopolymer concrete pile, the method comprising inter alia: (a) providing a subterranean shaft; (b) inserting 
It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to modify Shao/Sandberg/Kou/Atakan’s method with a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout, and/or cement paste, after said step of curing, as taught by Huang. 
One of ordinary skill in the art would have been motivated to pursue the modification of adding a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout and/or cement paste for the purpose of providing a finished look/touch to the wet-cast slag-based concrete product made by the method, for example. 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. In this case, the combination will result in a method with a step of filling a hollow space within the at least one gas pipe .

Claims 4, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Sandberg and Kou, as applied to claim 1, and further in view of Atakan et al. (US PGPub. No. 20170102373 A; Atakan).
Regarding claim 4, Shao/Sandberg/Kuo discloses the method of claim 1, except for, wherein the gas pipe and/or lance is inserted after casting the non-zero-slump concrete composition.
In the same field of endeavor of methods of controlling curing composite materials with CO2, Atakan discloses a drying/curing model pertaining to carbonation of non-hydraulic cement (e.g., cement that is not cured by the consumption of water in a chemical reaction, but rather is cured by reaction with carbon dioxide, CO2, in any of its forms, such as, by way of example, gaseous CO2 [0005], that interrelates the porosity of the concrete, filler and mortar elements and the time required for carbonation and or drying in the presence of carbon dioxide [0006]. Atakan’s [0072] discloses a method (e.g., see FIGS.11-16), 
[0072]: “the cast-in-place method further comprises the step of covering the process gas delivery structure and the material to be cured by reaction with carbon dioxide after they are placed in the prepared location.” 
Moreover, Atakan’s [0224-27] discloses an example of curing composite material in place, wherein
2 Composite Material over the gas delivery structure. FIG. 13 is an image that illustrates pervious CO2 Composite Material 1310 being poured over the gas delivery system 1210 of FIG. 12. However, it should be understood that the installation of the gas delivery structure and the material to be cured at the desired location can be performed in any order, including placing the gas delivery structure in place first, and then placing the material to be cured thereafter, or first placing the material to be cured and then installing the gas delivery structure.”
	It would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s method of producing a wet-cast slag-based concrete product, wherein the gas pipe and/or lance is inserted after casting the non-zero-slump concrete composition, as taught by Atakan. 
One would have been motivated to modify Shao/Sandberg/Kou’s method for producing a wet-cast slag-based concrete product with the method of Atakan, since Atakan teaches his gas delivery system demonstrates the ability to cure the composite material from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220], such as curing a composite material for form a slab for a walkway, a driveway, a road, a landing strip, or a support slab for a structure [0199].

Regarding claim 20, Shao/Sandberg/Kuo discloses the method of claim 1. However, Shao/Kuo is silent to a method, wherein a perforated tube could be inserted through at least one of the plurality of inlets in said mould wall.
Atakan’s [0226] discloses, “In step 1130, one places or installs a gas delivery structure, which in some embodiments can be a tube or pipe with holes defined in a wall thereof. FIG. 12 is an image that illustrates a perforated PVC grid 1210 used for gas delivery to a cast-in-place section of pervious CO.sub.2 Composite Material. The first layer 1220 of material to be cured is also seen, as can a gas connection point 1230.”  Furthermore, Atakan’s [0227] discloses, “However, it should be understood that the installation of the gas delivery structure and the material to be cured at the desired location can be performed in any order, including placing the gas delivery structure in place first, and then placing the material to be cured thereafter, or first placing the material to be cured and then installing the gas delivery structure, (see Atakan’s Figs. 6-7, and 13).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s method so that a perforated tube could be inserted through at least one of the plurality of inlets in said mould wall, as taught by Atakan. 
One of ordinary skill in the art would have been motivated to pursue the modification, since Atakan teaches such gas-delivery structure demonstrates the ability to cure the CCM from the inside using internal process gas flow and from the outside using gas flow exterior to the sample, [0220].


Regarding claim 21, Shao/Sandberg/Kuo/Atakan discloses the method of claim 20, wherein the perforated tube is inserted into the air-tight mould interior and traverses either fully or partially to an opposite mould wall (see Atakan’s Figs. 6-7; additionally [0226-27]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Sandberg and Kou, as applied to claim 1, and further in view of Bache (US Pat. No. 4,588,443).
Regarding claim 7, Shao/Sandberg/Kuo discloses the method of claim 1, except for the method further comprising a reinforcing step of placing a reinforcing material into the air-tight mould before the casting of step 3).

In the analogous field of endeavor of shaped articles from composite materials and methods for producing the same, Bache’s Col. 24, ll. 5-9 and ll. 51-68 discloses, “With the considerably increased strength of the DSP matrix and the strongly improved fixation of fibers and bars in the matrix, possibilities for producing new classes of reinforced and fiber-reinforced cement based articles and materials are provided, e.g. “Articles of reinforced, not pre-stressed concrete where the improved quality of the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s methods by providing a reinforcing step of placing a reinforcing material into the air-tight mould before the casting of step 3) (see Bache’s Col. 49, ll. 24-26), since Bache teaches a reinforcing step of placing a reinforcing material into the mould before the casting (Col. 24, ll. 5168), which is capable of further reinforcing the composite material used for casting. 

Regarding claim 8, Shao/Sandberg/Kuo/Bache discloses the method of claim 7, wherein the reinforcing material is carbon steel, stainless steel and/or FRP reinforcement bars – Bache discloses, Col. 21, ll. 59-68: The bodies may be compact shaped bodies (such as sand, stone, gas bubbles, or liquid bubbles), plate-shaped (such as mica), or elongated (such as fibers or reinforcing bars or wires); Col. 22, ll. 14-26: Examples of additional bodies D which are advantageously incorporated in shaped articles comprising the DSP matrix, in particular the cement-based DSP matrix, are – inter alia – metal bars, including steel bars, fibers, including metal fibers such as steel 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Sandberg and Kou, as applied to claim 1, and further in view of Harsh Gupta et al. (“Strength Properties of Steel Slag in Concrete,” International Journal of Engineering Research & Technology, Vol. 6 Issue 11, November - 2017; NPL1).
Regarding claim 12, Shao/Sandberg/Kuo discloses the method of claim 1, except for a method, wherein the non-zero-slump concrete composition has a compaction factor test for fresh concrete ranging from 0.7 to 1.0.
In the analogous field of endeavor of steel slag concretes compositions, NPL1 discloses an study directed to determining the optimum quantity of steel slag as a fine aggregate to enhance the strength of concrete by conducting related tests like Compressive strength, Tensile strength and Flexural strength at replacement level of 10%, 20%, 30% and 40% (Objectives) (similar to Shao steel slag compositions). NPL1 discloses test results for the compaction factor for the fresh concrete compositions (Table 2, Figure 2), ranging from 0.845 to 0.884, overlapping with the claimed range of from 0.7 to 1.0. NPL1 further discloses “Comparison and observations for the compressive strength, flexural strength and split tensile strength of normal concrete and concrete with Steel slag as partial replacements, the results shows that the strength of the normal concrete is slightly lower than the Steel slag replaced concrete,” (Conclusion). Overlapping ranges are prima facie evidence of obviousness.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s composition by selecting the portion of NPL1’s concrete composition compaction factor range that corresponds to the claimed range. 
One of ordinary skill in the art would have been motivated to modify Shao/Sandberg/Kuo with the non-zero-slump concrete composition of NPL1, since NPL1 teaches, “Comparison and observations for the compressive strength, flexural strength and split tensile strength of normal concrete and concrete with Steel slag as partial replacements, the results shows that the strength of the normal concrete is slightly lower than the Steel slag replaced concrete,” (Conclusion).
See MPEP 3131.03 (I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Sandberg and Kou, as applied to claim 1, and further in view of  Akers, S., Studinka J. ((1989) "Ageing behaviour of cellulose fibre cement composites in natural weathering and accelerated tests" The International Journal of Cement Composites and Lightweight Concrete. 11(2): 93-97; “Akers”), as cited by Shao in [0336], and Takizawa et al. (US Pub. No. 2015/0141552 A1; Takizawa).
Regarding claim 17, Shao/Sandberg/Kuo discloses the method of claim 1, except for wherein the non-zero-slump concrete composition further comprises at least 
However, Shao makes reference to the non-patent literature of Akers with regards to cellulose fibers (“cellulose fibre cement composites,” see [0336], and “CO2-cured cellulose fiber reinforced cement composites,” see [0351]), but does not explicitly disclose the use of cellulose fiber in the composition. 
Akers reference discloses the use of cellulose fibers as reinforcement in cement compositions, focusing in the ageing behavior of two types (naturally cured and autoclaved) of cellulose fiber reinforced cement products been evaluated independently and compared, and found that the accelerated ageing test method in a CO rich environment appears to simulate the ageing mechanism found in natural weathering, and can be used successfully for durability studies concerned with cellulose fiber products, with the finding of an increase in flexural strength and E-modulus of the composite with age. (Abstract). Hence, Shao’s citation of such references is construed hereon, as admission of prior art with public availability prior to the instant application effective filing date.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s method by providing the non-zero-slump concrete composition comprising at least a cellulose fiber as a reinforcement additive, as taught by Akers. (2007).
One of ordinary skill in the art would have been motivated to provide the concrete composition with a cellulose fiber for the purpose of further reinforcing the concrete 
Additionally, in the same field of endeavor of methods for producing concrete formed bodies, Takizawa discloses a method for producing a concrete formed body comprising a first defoaming step and second defoaming step of holding a carbon fiber immersed in a cement solution, and a forming step of placing the defoamed concrete and the defoamed fiber within a shuttering, followed by curing to obtain a high-strength concrete formed body. Takizawa discloses the concrete composition further contains an organic synthetic fiber. [0010-13]. Takizawa discloses that examples of the organic synthetic fiber include a PVA (polyvinyl alcohol) fiber, PP (polypropylene), and the like [0074], and discloses that the organic synthetic fiber is easily stretched as compared with the carbon fiber or the concrete, allowing a concrete composition containing the organic synthetic fiber to – even if a crack is generated in the concrete formed body – allows to suppress expansion of the crack and that the strength of the concrete formed body after yield increases, thereby making it possible to prevent spalling at the time of rupture. [0076].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Sandberg/Kuo’s method so that the non-zero-slump concrete composition further comprises at least one of organic synthetic fiber, PP fiber, PVA fiber, as taught by Takizawa.
One having ordinary skill would have been motivated to provide Shao/Sandberg/Kuo’s non-zero-zlump concrete composition to comprise at least one of an organic synthetic fiber, a PP fiber and/or a PVA fiber, since Takizawa teaches that .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are based on newly amended limitations (e.g., see claim 1, step 7), “7) after the curing of the pre-conditioned slag-based intermediate, demoulding the moulded wet-cast slag-based concrete product to provide the wet-cast slag-based concrete product.”), which have been addressed by the new grounds of rejection above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niven et al. (US PGPub. No. 2014/0197563 A1; [0053] The apparatus and process may be adapted for use with other concrete articles, in particular other concrete articles produced at an industrial scale without embedded steel reinforcement, such as pavers, other decorative or structural masonry units, tiles or pipes, etc. The teachings herein are particularly well suited for, but not restricted to, the fabrication of concrete articles produced at an industrial scale without embedded steel reinforcement, such as pavers, other decorative or structural masonry units, tiles or pipes, etc. Described below are fabrication examples of a substantially planar product, namely a paver, and a hollow product, namely a concrete pipe. It will however be appreciated that other concrete articles, whether prismatic or hollow or hybrids thereof, may be produced by the apparatuses and processes described herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                  
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712